By the Court:
The description of the work to be performed is “constructing sidewalks on Broadway street from the westerly line of Van Ness Avenue to the easterly line of Octavia *70street, where necessary. ” It is indispensable that the work to be done should be determined by the judgment of the Board, and neither the judgment of the Superintendent nor that of any other person can be substituted. The case, in this respect, is plainly distinguishable from a resolution of intention to order work to be done “except where done.”
Judgment affirmed.